Citation Nr: 0521227	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  00-16 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the veteran's death.

2.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had recognized active service with the United 
States Armed Forces from July 1946 to March 1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO 
determined that the appellant had not submitted the requisite 
new and material evidence to reopen a claim for entitlement 
to service connection for the cause of the veteran's death.

In May 2001, the Board also denied this claim.  The case was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court), which issued an order that vacated the 
Board's decision and remanded for appropriate notice of VA's 
duty to assist in the development of this claim.  The Board 
remanded the case in July 2004 so that the Agency of Original 
Jurisdiction (AOJ) could carry out the instructions of the 
Court.  The case has now returned for appellate 
consideration.


FINDINGS OF FACT

1.  Service connection for the cause of death was denied in a 
November 1994 rating decision.  The appellant was informed of 
the determination and of the right to appeal.  The appellant 
did not appeal within one year of date of notification.

2.  The evidence added to the record since the November 1994 
decision is not material or competent.


CONCLUSION OF LAW

The November 1994 rating decision denying service connection 
for the cause of death is final.  New and material evidence 
sufficient to reopen the claim has not been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in July and December 2004.  By means of these letters, 
the appellant was told of the requirements to submit new and 
material evidence and to establish entitlement to service 
connection for the cause of the veteran's death.  She was 
advised of her and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  In the Board's vacated decision of May 2001, the 
appellant was informed of the requirements regarding the 
submission of new and material evidence, and what type of 
evidence would be considered new and material.  A Statement 
of the Case (SOC) issued in July 2000 and a Supplemental 
Statement of the Case (SSOC) issued in May 2005 also informed 
her of the applicable law and regulations, the evidence 
reviewed in connection with her claim by VA, and the reasons 
and bases for VA's decision.  The RO initially adjudicated 
the claim on appeal by rating decision of May 2000.  The VCAA 
notifications of 2004 did not precede this initial adverse 
adjudication; however, the AOJ readjudicated the claim 
subsequent to the 2004 notification letters as noted in the 
May 2005 SSOC.

The Board acknowledges that the criteria cited in the 
"PERTINENT LAWS; REGULATIONS" section of the May 2005 SSOC 
for 38 C.F.R. § 3.156 was incorrect.  See 66 Fed. Reg. 45620 
(2001).  However, in the SSOC's reasons and bases section, 
the RO cited the correct criteria and applied it to the 
current case.  As noted above, both the RO in the original 
SOC and the Board in its decision of May 2001 had previously 
informed the appellant of the correct criteria for the 
submission of new and material evidence.  Thus, the oversight 
in the SSOC of May 2005 is harmless error.  

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Id. at 122-23.  Based on a review of the notification 
provided the appellant in this case and the above analysis, 
the Board finds that VA notification was in substantial 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) as these documents, read as a whole, 
fulfilled the essential purposes of the VCAA.  (The appendix 
to the Mayfield decision contains a VA notification letter, 
affirmed by the Court, similar in format to the notification 
letters issued to the appellant in July and December 2004.)  
Id. at 130-32.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As the veteran 
is deceased, a current VA compensation examination is not 
possible.  In addition, the Board finds that the 
contemporaneous lay and medical evidence is sufficient for an 
equitable determination in this case.  This evidence is 
conclusive in determining the cause of the veteran's death 
was due to a post-service accident, and not any service-
connected disease or injury.  The Board also finds that a 
medical opinion is not required in the legal determination of 
whether the appellant has submitted the requisite new and 
material evidence.

The veteran's service medical records have not been obtained.  
See Hayre v. West, 188 F.3d 1327, 1332 (Fed. Cir. 1999) (VA 
has a heightened duty to assist when a veteran's service 
medical records are missing).  By letter of December 1993, 
the appellant was informed that these records were presumed 
destroyed by fire at the National Personnel Records Center 
(NPRC) in 1973.  She was requested to submit copies of all 
clinical records in her possession and to complete the 
appropriate forms so that further development through 
government archives could be accomplished.  She failed to 
complete the provided form.  In February 1994, the NPRC 
informed VA that the veteran's service medical records were 
missing and could not be reconstructed.  As the custodian of 
the veteran's service records has certified that they are no 
longer available, and due to the appellant's lack of 
cooperation in developing alternative sources of information, 
the Board finds that further development would be futile.  
See 38 U.S.C.A. § 5103A(a)(2), 5103A(b); 38 C.F.R. 
§ 3.159(c)(1)(i), (c)(2)(i), (d) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant 
records...); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996), Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (The 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.)  Regardless, as 
discussed in the analysis below, the veteran's death was the 
result of a post-service accident and the veteran's service 
medical records would have little probative value in a 
determination of this appeal.  

Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issues 
decided below has been obtained and incorporated into the 
claims file.  To the extent that VA in anyway has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds that error to be harmless.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2001) (The "harmless 
error doctrine" is applicable when evaluating VA's 
compliance with the VCAA).  Of course, an error is not 
harmless when it "reasonably affected the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); see also Mayfield, supra.  As all evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letters, SOC, SSOC, and prior Board 
decision discussed above provided sufficient information for 
a reasonable person to understand what information and 
evidence was needed to substantiate the claim on appeal.  
Mayfield at 121.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Finally, the Board notes that in its remand of July 2004 the 
AOJ was instructed to provide the appropriate notification of 
VA's duty to assist in compliance with the VCAA.  The AOJ 
accomplished this request by the issuance of letters to the 
appellant in July and December 2004.  The Board finds that 
the RO has fully complied with its remand instructions and 
theses instructions do not require any further development.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

A brain hemorrhage or thrombosis will be considered to have 
been incurred in, or aggravated by, military service if these 
diseases become manifest to a degree of 10 percent or more 
within one year of separation from recognized active military 
service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In order for this presumptive service connection 
to apply, the veteran must have served 90 days or more during 
a war period or after December 31, 1946.  The requirement of 
90 days' service means active, continuous service within or 
extending into or beyond a war period, or which began before 
and extended beyond December 31, 1946, or began after that 
date.  38 C.F.R. § 3.307(a)(1).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Service connection for the cause of death was addressed in a 
November 1994 rating determination and denied.  At the time, 
there was evidence that the veteran had served.  There was 
also evidence establishing that he had died in August 1992 as 
a result of cerebral and cerebellar hemorrhage.  The 
appellant had also indicated that there had been an accident.  
However, there was no competent evidence of cerebrovascular 
disease during service or within one year of separation from 
service.  Furthermore, there was no competent evidence 
linking the remote post-service fatal process to service.  
The appellant was informed to the decision and of the right 
to appeal.

In January 1995, the appellant submitted a letter to the RO 
in which she insisted she was entitled to VA benefits, but 
did not submit any additional evidence with the letter.  In 
September 1995, the appellant submitted a letter to the RO, 
but did not submit any additional evidence.  In December 
1997, the appellant submitted a letter to the RO and 
documents pertaining to the veteran's dates of service.  In 
December 1999, the appellant requested her claim be reopened.  
In a rating decision dated in May 2000, the RO denied the 
appellant's request to reopen her claim.  Subsequent to this 
decision, the RO received a letter from the appellant dated 
in April 2000, which included a joint affidavit by two 
individuals who stated that after the veteran's active 
service, he complained of severe headaches, dizziness, and 
high blood pressure.  In a subsequent rating decision dated 
in May 2000, the RO again denied the appellant's request to 
reopen her claim. 

It has been argued before the Court that the appellant filed 
a timely notice of disagreement.  The argument mis-
characterizes the facts.  The 1995 letter requesting 
reconsideration refers to a denial of pension not 
compensation.  In fact, she later notes that she did not 
receive notice of a denial action of the claim for 
compensation.  There is nothing in her letter that would 
reflect any attempt to appeal the denial of compensation to 
the Board.  Gallegos v. Principi, 283 F.3d 1309, 1312-14 
(Fed. Cir. 2002).

The appellant did not appeal the denial of service connection 
for the cause of death and that decision became final.  Since 
that determination, she has filed to reopen the claim for 
service connection for the cause of death.  Law and 
regulations provide that a claim may be reopened upon the 
submission of new and material evidence.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(Effective prior to August 29, 2001); see 66 Fed. Reg. 45620 
(2001) (A new regulatory definition of new and material 
evidence became effective on August 29, 2001).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Since the 1994 determination, the appellant has restated 
argument and submitted a joint affidavit to the effect that 
the veteran used to complain of severe headache, dizziness, 
and high blood pressure after active duty in 1950.  This 
document does not constitute new and material evidence.

As a general matter, in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration.  First a witness 
must have personal knowledge in order to be competent to 
testify to a matter.  Personal knowledge is that which comes 
to the witness through the use of his senses- that which is 
heard, felt, seen, smelled, or tasted.  (Witness may testify 
upon concrete facts within their own observation and 
recollection- that is, facts perceived within their own 
senses, as distinguished from their opinions or conclusions 
drawn from such facts).  Competency, however, must be 
distinguished from weight and credibility.  The former is the 
legal concept determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
(Although interest may affect the credibility of testimony, 
it does not affect competency to testify).  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).
 
There is nothing to suggest that persons with any medical 
knowledge created the document.  The veteran died as a result 
of hemorrhage.  Assuming that the hemorrhage was not due to 
an accident, as asserted at one time by the appellant, the 
statements by the informants are not competent to establish 
that the veteran had a disease process within one year of 
separation from service.  If the statements are not competent 
for service connection purposes, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In conclusion, the Board finds that the evidence received 
since the November 1994 rating decision that denied 
entitlement to service connection for the cause of the 
veteran's death is cumulative and redundant of previously 
reviewed evidence.  Therefore, the appellant has not 
submitted the requisite new and material evidence and her 
claim cannot be reopened.  In cases where the service medical 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to explain findings and 
conclusions and to carefully consider the benefit of the 
doubt doctrine under 38 U.S.C.A. § 5107(b) (West 1991).  See 
Hayre, supra; O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
The Board believes it has complied with this heightened duty 
in the above provided analysis.




ORDER

As new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for cause of the 
veteran's death has not been received, the claim is denied.

REMAND

The record establishes that within one year of notification 
of a denial of pension benefits, the appellant requested 
reconsideration of the determination.  The statement is 
sufficiently broad so as to constitute a notice of 
disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is remanded to the AOJ for the 
following action:

The AOJ must issue a statement of the 
case in regard to the issue of 
entitlement to death pension benefits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


